This cause comes here upon a certificate from the Appellate Division that a question of law is involved. Appellant urges that if afforded an opportunity he could refute some of the conclusions drawn from a consideration of the agreement between Malley and himself which was not introduced in evidence in the proceeding and which appellant, therefore, did not have an opportunity to meet or to explain. This may also have a bearing upon the extent of the punishment to be inflicted.
The order of the Appellate Division should be reversed and the matter remitted to the Appellate Division for further proceedings in accordance with this opinion.
CRANE, Ch. J., LEHMAN, HUBBS, LOUGHRAN and FINCH, JJ., concur; O'BRIEN and RIPPEY, JJ., taking no part.
Ordered accordingly. *Page 494 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 495